Case 3:18-cv-11318-RHC-RSW ECF No. 17 filed 12/07/18          PageID.80    Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

                                           :
Chase Christopher Rose,                    :
                                             Civil Action No.: 2:18-cv-11318-RHC-
                                           :
                                             RSW
                                           :
                    Plaintiff,             :
        v.                                 :
                                           :
Ally Financial, Inc.,                      :
                                           :
                    Defendant.             :
                                           :


                           NOTICE OF SETTLEMENT

        NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The Plaintiff anticipates filing a Stipulation of

Dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60

days.


Dated: December 7, 2018

                                              Respectfully submitted,

                                              By __/s/ Sergei Lemberg______

                                              Sergei Lemberg, Esq.
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
Case 3:18-cv-11318-RHC-RSW ECF No. 17 filed 12/07/18        PageID.81   Page 2 of 2



                         CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, a true and correct copy of the
foregoing Notice of Settlement was served electronically by the U.S. District Court
Eastern District of Michigan Electronic Document Filing System (ECF) and that
the document is available on the ECF system.


                                      By /s/ Sergei Lemberg
                                            Sergei Lemberg, Esq.
